Citation Nr: 1538791	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-33 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person, or at the housebound rate, on the basis of substitution and to include for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2014).



REPRESENTATION

Appellant represented by:	J. Moore, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and Reverend E.R.E


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to January 1946.  He died in January 2012.  The Appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions on behalf of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2008, VA denied entitlement to special monthly compensation based on the need for aid and attendance of another and at the housebound rate.  The Veteran disagreed with the decision and perfected an appeal.  In June 2010 the Board denied entitlement to special monthly compensation based on the need for aid and attendance of another and at the housebound rate.  The Veteran appealed and in February 2011 the United States Court of Appeals for Veterans Claims granted a Joint Motion for Remand and the opinion was vacated.  In December 2011 the Board remanded the claim.  

In January 2012 the Veteran died and the Appellant was recognized as the substitute-claimant in the appeal.  See 38 U.S.C.A. § 5121A (West 2014). 

In July 2012, VA denied entitlement to service connection for the cause of the Veteran's death and dependency and indemnity compensation as well as other disabilities.  The Appellant thereafter disagreed. 

In April 2010, a travel board hearing was held before a now-retired Veterans Law Judge, following which the Board denied the claim in June 2010.  Although the Board would typically provide the Appellant the opportunity to have a hearing before another judge, in June 2015 the representative waived the Appellant's right to any procedural duties VA may have had in adjudicating her claim.

This is a paperless appeal involving Veterans Benefits Management System (VBMS) and the Virtual VA folders. 

The issue of waiver of recovery of an overpayment of $4, 242.00 plus accrued interest thereon has been raised by the record in a May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The claim of entitlement to special monthly compensation based on the need for regular aid and attendance of another person, or at the housebound rate, on the basis of substitution and to include for accrued benefits purposes is REMANDED.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  At the time of his death in January 2012, the Veteran had been service connected for posttraumatic stress disorder, and that disorder had been evaluated as 100 percent disabling since February 1, 2002.  

2.  The Veteran died in January 2012, and the immediate cause of his death was cardiopulmonary arrest and underlying coronary arteriosclerosis.  Diabetes mellitus and cerebrovascular accident were listed as other significant conditions contributing to death but not resulting in the underlying cause.  

3.  The evidence is at least evenly balanced as to whether the Veteran's service-connected PTSD contributed substantially and materially to the cause of his death.

4.  The award of service connection for the cause of the Veteran's death renders a claim of entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 (West 2014) moot.


CONCLUSION OF LAW

1.  With reasonable doubt resolved in favor of the Appellant, the Veteran's service-connected PTSD was a contributory cause of his death.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).

2.  The claim of entitlement to dependency and indemnity compensation benefits pursuant to 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. §§ 1318, 7104 (West 2014); 38 C.F.R. § 20.1106 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Given the favorable disposition of the claim for service connection for the cause of the Veteran's death, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished. 

Cause of Death

The law provides dependency and indemnity compensation benefits for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

The Veteran's death certificate and treatment records relating to his final illness indicate that the immediate cause of his death was cardiopulmonary arrest due to coronary arteriosclerosis.  Diabetes mellitus and a cerebrovascular accident were listed as other significant conditions contributing to death but not resulting in the underlying cause.

At the time of death, the Veteran was in receipt of service connection for PTSD, rated as 100 percent disabling effective February 2002.  The Appellant claims that the Veteran's service-connected PTSD was a contributory cause of death.  For the following reasons, the Board agrees.

In June 2015, Patrick Carey, M.D., offered an opinion addressing the Veteran's cause of death.  He noted that the Veteran had suffered from severe PTSD with psychotic symptoms and cognitive impairment, as well as from significant cerebrovascular and cardiovascular disease.  Dr. Carey noted that the Veteran had been admitted to the hospital in June 2004 with mental status changes due to an acute left posterior cerebral artery infarct or occipital stroke.  In 2005, while admitted for a hip injury he was diagnosed with atrial fibrillation and bradycardia.  A later echocardiogram confirmed left atrial enlargement and suggested ventricular enlargement.  In 2007 an echocardiogram demonstrated evidence of left ventricular hypertrophy and pulmonary hypertension.  March 2008 X-ray revealed an enlarged heart, congestive heart failure, and pulmonary hypertension.  In 2010 the Veteran was admitted to the hospital and found to have had a myocardial infarction.  In addition, Dr. Carey found that the medical record demonstrated clear evidence of significant PTSD symptoms, and cardiovascular disease that progressed in severity until the Veteran's January 2012 death due to cardiopulmonary arrest.

Dr. Carey considered that the National Center for PTSD, which is run by the Department of Veterans Affairs, stated that a number of studies found an association between PTSD and poor cardiovascular health.  In particular, studies that examined PTSD in relation to cardiovascular illness via physician diagnosis or laboratory findings, "consistently associated PTSD with a greater likelihood of cardiovascular morbidity."  As such, the examiner concluded that veterans with PTSD were at significantly higher risk of not just cardiovascular mortality, but all causes of medical morbidity.  The examiner reasoned that recent literature showed that PTSD was prospectively associated with heart disease in veterans who were free of disease at the baseline.  This was explained biologically because those with PTSD had recurrent sympathetic and adrenal arousal that resulted in catecholamine release.  Extended or chronic stress responses seen in PTSD lead to increased neural or neuroendocrine responses, leading to "allostatic load" and adverse effects on the body.  The associated vascular turbulence and vascular stress, in conjunction with platelet aggregation and lipolysis eventually lead to atherosclerosis due to plaque rupture and thrombus formation.  In addition, low-grade systemic pro inflammation seemed to be present in PTSD, and this likely contributed to atherosclerotic/ischemic disease.

Although the Veteran was a smoker, Dr. Carey considered this to be an attempt to self-regulate aversive psychological states brought on by PTSD, such that smoking was as much a result of PTSD as was his heart disease.  Recent research also suggested that PTSD was prospectively associated with early-age heart disease mortality among same-aged men free of major heart disease even after controlling for other risk factors, to include smoking and age.  Dr. Carey also discussed a recent meta-analysis showing that PTSD was associated with a 55 percent increase in risk for heart disease or cardiac specific mortality.  As such, Dr. Carey concluded that the medical literature was clear in finding that patients with PTSD were at increased risk for cardiovascular disease and death.  

Following thorough review of the Veteran's medical records and relevant medical literature, for which he provided citations, Dr. Carey opined that the Veteran's service-connected PTSD more likely than not contributed to his cardiac failure and atherosclerosis, from which he died.  

Dr. Carey concluded that the Veteran's history of PTSD caused him to develop heart related diseases.  He cited several medical studies indicating that patients with PTSD are more likely to develop heart disease and that PTSD significantly increases the risk of death from this disease.  He therefore concluded that the Veteran's PTSD symptoms were a cause of his atherosclerosis, and a contributing factor to the cardiac failure that caused death.

The Appellant contends that VA has acknowledged a link between PTSD and heart disease.  The evidence shows that VA has found veterans who had a long-term history of PTSD had a high risk of developing cardiovascular disease and myocardial infraction.  See also VA National Center for PTSD, Kay Jankowski, PTSD and Physical Health ("A number of studies have found an association between PTSD and poor cardiovascular health").

Dr. Carey explained the reasons for his conclusions, and his opinion is thus entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  VA has determined there is at least some validity to similar studies indicating a relationship between PTSD and heart disease as those mentioned by Dr. Carey, and this reasonably supports Dr. Carey's opinion.  The evidence at least suggests that the Veteran's PTSD contributed substantially and materially to his death from heart related disease.  

VA law and regulations require that reasonable doubt created by an approximate balance of the evidence must be resolved in favor of the Appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Entitlement to service connection for the cause of the Veteran's death is therefore warranted.

DIC benefits under 38 U.S.C.A. § 1318 

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW who died after September 30, 1999.  See 38 U.S.C.A. § 1318 (West 2014).  The total rating may be either schedular or based upon unemployability.  Id.  

In this case, the appellant has been granted entitlement to service connection for the cause of the Veteran's death.  As such, in light of the above noted law governing dependency and indemnity compensation under 38 U.S.C.A. § 1318 ("benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected.") the claim of entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 is moot.  Accordingly, the claim is dismissed.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

The claim of entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 is dismissed as moot.


REMAND

In its December 2011 Board remand for another VA examination, the Board considered the September 2011 opinion by Dr. Cesta to be inadequate based on the discussion that the Veteran's capacity to function and need for assistance was not related to one disease, but rather the PTSD, and related dementia and substance abuse disorder.   

In April 2014, following the Veteran's death, a medical opinion based on record review was provided.  The VA examiner noted that the Veteran's PTSD was service connected, and rated as 100 percent disabling.  The VA provider opined that although the Veteran had multiple medical problems, his PTSD solely would not have required the regular aid and attendance of another.  The VA provider also opined that it was less likely than not that the Veteran's substance abuse disorder was incurred in service or caused or aggravated by his PTSD.  The VA provider reasoned that the Veteran had been diagnosed with PTSD in 2003, and had co-occurring alcohol abuse; however, there was no validated medical or epidemiological research evidence establishing clear causality between the PTSD, substance abuse, and dementia in the absence of other common causes of dementia- particularly familial Alzheimer's disease and vascular dementia from hypertension and/or diabetes or other atherosclerogenic causes.  As such, the physician opined that the Veteran's dementia was most likely caused by his hypertension, diabetes mellitus, and related cerebrovascular disease, and it could reasonably be concluded that it was less likely than not that the dementia was caused by PTSD and substance abuse.  In addition, the examiner opined that it was less likely than not that the substance abuse was caused by or definitively and proximately aggravated by PTSD.  

The VA examiner's opinion is inadequate.  It cites an inaccurate factual basis when it references PTSD diagnosis in 2003, when the record shows that the Veteran was diagnosed in 2002, at which time he had symptoms that caused him to live in an abandoned house.  This timeframe would also presumably affect the examiner's opinion regarding whether there was a causal connection between the Veteran's PTSD and substance abuse.  In addition, the examiner's opinion negating aggravation of dementia used a standard that is more stringent than that required.  While the examiner was using a "definitively" aggravated standard, the law requires only that the dementia be at least as likely as not related to the PTSD, or permanently worsened by it.  Finally, it is unclear whether the examiner adequately considered the private September 2011 opinions citing articles supporting a relationship between PTSD and dementia.  As such, another VA opinion should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Based on record review, a VA examiner should opine as to whether it is at least as likely as not that the Veteran prior to his death demonstrated a permanent need for regular aid and attendance or was housebound due to all symptoms associated with his service-connected PTSD.  The examiner must review the records available on VBMS and Virtual VA and determine the nature, extent, severity, and manifestations of the Veteran's service-connected PTSD alone.  

The examiner is requested to render an opinion addressing whether the Veteran' service-connected PTSD resulted in physical or mental impairment that rendered him so helpless as to require the regular aid and attendance of another person or rendered him permanently housebound by reason of service-connected disability alone while he was living.  The examiner is requested to consider the impact of the Veteran's totally disabling PTSD on his ability to perform acts of daily living, including keeping himself clean and presentable, feeding, dressing and undressing himself, attending to his needs of nature, and incapacity, physical or mental, which required care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment. 

The role and extent of the medications that were used to treat the Veteran's service-connected PTSD may be considered and should be discussed in conjunction with making this determination. 

The examiner must discuss the relationship, if any, between the Veteran's PTSD, his substance abuse, and the development of his cognitive disorder and dementia.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether a substance abuse disorder was either (a) proximately caused by or (b) proximately aggravated (permanently worsened) by his service-connected PTSD.

The examiner must clearly indicate if it is not possible to separate the effects of the Veteran's service-connected PTSD from his non-service connected disabilities when determining which disabilities result in his need for aid and attendance.  See Mittleider v. West, 11 Vet. App. 181 (1998) (noting that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102  requires that reasonable doubt on any issue be resolved in the veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).

A fully explanatory rationale must be provided for all opinions reached.  The examiner should discuss the September 2011 private medical opinion, to include consideration of the articles cited by that opinion.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


